Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed July 21, 2021.

Claims 12,14-19,21-31 and 34 are pending. Claims 1-11,13,20,32 and 33 have been cancelled. Claim 12 has been amended.

All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites the limitation "propiconazole" in line 1.  There is insufficient antecedent basis for this limitation in the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,14,16-19,21-24,26,28-31, and 34    are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706).
Dunn teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0020-0026) to make them antimicrobial (0027) comprising applying polyhexamethylene biguanide and quaternary silicones (paragraph 0031) topically via spraying or padding or any known finishing application and drying/curing at 212-430°F (100-221°C) for 5 seconds to 4 minutes to fix (adhere) the antimicrobials to the fabric in an amount of 0.1-30% by weight of the fabric (paragraph 0029).   Dunn teaches exhaust application into the fabric at 0.1-30% by weight of the fabric of the antimicrobial (0028). No cross linking agent or chitosan is used or required.
 Dunn does not specify exhaust liquor temperature  or the non-leaching definition of claim 29 and the reduction value of claim 31 as tested by EPA protocol 90072PA4..
2 (log 2= 99%) after 30 washes (paragraph 0131) and reduction in germ count by just below 3 or 4 decimal powers (paragraph 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by exhausting the antimicrobials onto the fabrics at temperatures above 60°C and below boiling because Bender teaches similar polyamide textiles are effectively rendered antimicrobial in a durable manner by using exhaust temperatures of 80°C for 30 minutes treatment followed by drying and curing.  
Regarding the properties of claims 29-31, tested for Staphylococcus aureus in steps of 5 in accordance with ASTM E 2149, 10and treating similar textiles with similar antimicrobials used at similar concentrations on similar fabrics would be expected to produce similar reductions of pathogens claimed. Bender teaches log 3 and 4 reductions (log 3=99.9%; log 4 =9.99%) or greater of Staphylococcus 6538 as tested by ASTM E 
	Regarding the dynamic viscosity, it would be within routine skill in the art to arrive at these parameters through routine experimentation as Dunn teaches that formulation can be diluted prior to use (paragraph 0096). Dynamic viscosity would impact the penetration of the composition into the textile and therefore bonding and fixation to the textile and would be considered a result effective variable and could be optimized through routine experimentation. Since the compositions comprise similar ingredient in similar proportions, the composition would be expected to have a similar dynamic viscosity.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of Goshi (JP2011094283).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach propiconazole.
Goshi teaches textile antibacterial finishing methods comprising treating textiles with .0.1-2% propiconazole (paragraphs 0012-0013,0023,0030).  Goshi teaches applying the composition to the textile by exhaustion in a bath at 60-160 degrees C for 10-120 minutes (paragraph 0050). Goshi teaches treating synthetic fibers (paragraph 0014).
.

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of McDaniel (US 8,618,066).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach second antimicrobial liquor application process.
McDaniel teaches textile antibacterial finishing methods comprising treating textiles (column 12, line 25) with multiple application of antimicrobial agents to increase the amount of antimicrobial agent deposited per unit area on the surface (column 34, lines 35-47; abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by using a second application of an antimicrobial agent followed by drying and curing as McDaniel teaches this is conventional practice to enhance surface deposition of the antimicrobial for more complete coverage and germ reduction capability.

Claims 12,14,16-19,21-26 and 28-31    are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of Lin (US 2008/0102217).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach polyglucosamine.
Lin teaches textile antibacterial finishing methods comprising treating textiles such as polyester and cellulose (paragraph 0080) with chitosan (polyglucosamine, paragraph 0092,0077)  and covalently bonding it to the fibers to provide durable biocide activity against pathogenic microorganisms such as Staphylococcus aureus (paragraphs 0031-0039;0053;0075) to produce a 6 log reduction after 20 washes (paragraphs 0104-0105).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by incorporating polyglucosamine such as chitosan at the claimed concentrations as Lin teaches chitosan is effectively and durably covalently bound to similar fabrics for wash durable and efficient germ reduction of staphylococcus aureus to a log 6 reduction. Adding another antimicrobial known to be effective for providing antimicrobial benefits to similar fabrics would be obvious for a broader range of microbe killing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 12,14-19,21-31 and 34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15,17,18,20 and 21 of copending Application No. US 15/686643 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass overlapping method steps, temperatures and antimicrobial components and no chitosan or crosslinking is required.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
No objections to the drawings are present. Applicant's arguments filed regarding the ODP have been fully considered but they are not persuasive. Regarding the ODP, the current  claims are “comprising” claims so the additional steps of the ‘643 application are permissible in the instant claims, furthermore claim 15 of the instant application requires a second application step.
Applicant's arguments filed regarding Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) alone or further in view of and further in view of Goshi (JP2011094283), Lin (US 2008/0102217) or McDaniel (US 8,618,066) have been fully considered but they are not persuasive. Dunn clearly teaches applying the antimicrobials by an exhaust process (0028) and Dunn allows for selection from the 212-430 degree F . 
Bender teaches a single bath process with exhaustion at 80°C and this can be combined with the teachings of Gunn which teach exhaustion of antimicrobial followed by 
Regarding Goshi, claim 27 still refers to propiconazole even though it has been cancelled in claim 12 from which claim 27 depends, so the rejection is maintained.
Applicant's arguments filed regarding McDaniel have been fully considered but they are not persuasive. Dunn teaches an exhaust process for application to the textiles in paragraph 0028. While Dunn does not teach the second application is known to be advantageous from McDaniel that multiple applications of antimicrobial to a surface is desirable for a complete coating.  McDaniel explicitly teaches that when semi-porous materials such as fabrics are treated it is within the scope of the invention to impregnate the substrate with the antimicrobial and the liquidity of the composition is capable of penetrating into the pores of the substrate, therefore the antimicrobial is deposited onto the internal surfaces as well as the exterior ones (column 35, lines 20-40). This directly rebut applicant’s argument that the coatings are simply surface coatings as they are definitively taught by McDaniel as impregnating agents of the internal spaces of the porous fiber. One of ordinary skill in the art would clearly have been motivated to apply the antimicrobial treatment internally and to the surface and use repeat applications and techniques as needed to ensure inhibiting microbe growth inside and on the surface of any fabric, especially those outdoors as McDaniel clearly teaches indoor and outdoor materials such as fabrics and stone walls are susceptible to mold. Since stone and fabrics are listed together it is understood that they can be treated similarly by the impregnation methods, including porous outdoor concrete and outdoor and indoor fabrics (column 34, lines 24-38). McDaniel is not relied upon for the exhaustion step taught by Dunn but for . 
Regarding Lin, Lin teaches chitosan (polyglucosamine) as effective in providing antimicrobial benefits to textiles. Using a known effective antimicrobial agent in combination with other known effective antimicrobial agents is obvious as they are being applied to similar textiles for similar antimicrobial properties. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). Lin is only relied upon to show chitosan is an effective antimicrobial agent for textile and not for its combination with azoles, furthermore the reference isn’t limited to the teachings of the examples. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). Since Dunn teaches applying by spraying, padding or exhaustion, these are all recognized techniques for applying and binding antimicrobials to fabric. Using chitosan in exhaustion would be obvious to try as antimicrobials can be efficiently applied in all three manners. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/AMINA S KHAN/Primary Examiner, Art Unit 1761